Chappell, J.
Upon consideration of motion for rehearing, same is denied, but the last paragraph of our opinion filed June 10, 1949, reported ante p. 488, 38 N. W. 2d 21, is hereby withdrawn and the following substituted in lieu thereof:
We conclude that the action of the trial court in dismissing defendant’s cross-petition was correct and it is hereby affirmed. However, for the reasons heretofore stated, the judgment of the district court, upon the issues made by plaintiffs’ petition and defendant’s answer thereto, should be and hereby is reversed and the cause is remanded for new trial only upon such issues.
Affirmed in part; reversed in part; AND REMANDED WITH DIRECTIONS.